ORDER

PER CURIAM.
WHEREAS, by letter dated June 19, 2002, this Court was notified by the Office of the Attorney General of changes in the circumstances of Marcello K. which render moot the cases involving him, it is therefore, this 22nd day of August, 2002,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals is hereby vacated, and the cases are remanded to that court with directions to dismiss the appeals involving Marcello K. on the ground of mootness.

*250
ORDER

PER CURIAM.
WHEREAS, by letter dated June 19, 2002, this Court was notified by the Office of the Attorney General of changes in the circumstances of Keshya K., a child involved in these cases, and
WHEREAS, the Montgomery County Department of Health and Human Services and counsel for Keshya K. filed in the Circuit Court for Montgomery County a Joint Motion to Vacate Guardianship, and
WHEREAS, on June 14, 2002, the Circuit Court held a hearing and denied the motion in part because the case was pending before the Court of Appeals, it is therefore, this 22nd day of August, 2002,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals is hereby vacated, and the cases are remanded to that court with directions to remand the cases involving Keshya K., pursuant to Maryland Rule 8 — 604(d), without affirmance or reversal, to the Circuit Court for Montgomery County for further proceedings.